UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7302


WAYNE RESPER,

                Plaintiff – Appellant,

          v.

SIRES, Sgt., N.B.C.I.; COLIN OTTEY; AUTUMN DURST; STEVEN
BRAY; DIANNA HARVEY; GREG FLURY; THERESA BRENNEMAN,

                Defendants – Appellees,

          and

N.B.C.I. MEDICAL DEPARTMENT; DANA PRATT,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-00719-PJM)


Submitted:   January 30, 2014               Decided:   February 6, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE   ATTORNEY   GENERAL   OF  MARYLAND, Baltimore, Maryland;
Patricia H. Beall, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY,
P.C., Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Wayne    Resper      appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Resper v. Sires, No. 8:12-cv-00719-PJM (D. Md. July 12,

2013).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       3